Citation Nr: 0946738	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for coronary artery 
disease.  

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for a lumbar spine 
disability.  

3.  Whether new and material evidence has been presented to 
reopen a service connection claim for venous insufficiency of 
the right lower extremity.  

4.  Whether new and material evidence has been presented to 
reopen a service connection claim for venous insufficiency of 
the left lower extremity.  

5.  Whether new and material evidence has been presented to 
reopen a service connection claim for a right knee 
disability.  

6.  Whether new and material evidence has been presented to 
reopen a service connection claim for left knee disability.  

7.  Whether new and material evidence has been presented to 
reopen a service connection claim for right ankle disability.  

8.  Whether new and material evidence has been presented to 
reopen a service connection claim for left ankle disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found the Veteran had not submitted new and 
material evidence to reopen his service connection claims for 
coronary artery disease, a venous insufficiency of the lower 
extremities, and disabilities of the lumbar spine, ankles and 
knees.  The Veteran subsequently initiated and perfected 
appeals of these rating determinations.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied the 
Veteran service connection for disorders of the heart and low 
back; the Veteran initiated but later withdrew an appeal of 
this determination.  

2.  In a November 2006 decision, the Board denied the 
Veteran's application to reopen his service connection claims 
for venous insufficiency of the left and right lower 
extremities; the Veteran did not perfect an appeal of this 
determination.     

3.  In an October 2007 rating decision, the RO denied the 
Veteran's application to reopen his service connection claims 
for disabilities of the ankles and knees; the Veteran did not 
perfect an appeal of this determination.  

4.  The evidence added to the record since the April 2002 
rating decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the Veteran's service connection 
claim for a cardiovascular disability, is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the claim.  

5.  The evidence added to the record since the April 2002 
rating decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the Veteran's service connection 
claim for a lumbar spine disability, is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the claim.  

6.  The evidence added to the record since the November 2006 
Board decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the Veteran's service connection 
claim for a venous insufficiency of the right lower 
extremity, is cumulative and redundant, and does not raise a 
reasonable possibility of substantiating the claim.  

7.  The evidence added to the record since the November 2006 
Board decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the Veteran's service connection 
claim for a venous insufficiency of the left lower extremity, 
is cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim.  

8.  The evidence added to the record since the October 2007 
rating decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the Veteran's service connection 
claim for a right knee disability, is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the claim.  

9.  The evidence added to the record since the October 2007 
rating decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the Veteran's service connection 
claim for a left knee disability, is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the claim.  

10.  The evidence added to the record since the October 2007 
rating decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the Veteran's service connection 
claim for a right ankle disability, is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the claim.  

11.  The evidence added to the record since the October 2007 
rating decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the Veteran's service connection 
claim for a left ankle disability, is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying the Veteran 
service connection for disorders of the heart and low back is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302(b), 20.1103 (2009).  

2.  The November 2006 Board decision denying the Veteran's 
application to reopen his service connection claims for 
venous insufficiency of the lower extremities is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  

3.  The October 2007 rating decision denying the Veteran's 
application to reopen his service connection claims for 
disabilities of the bilateral ankles and knees is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2009).  

4.  New and material evidence has not been received since the 
RO's April 2002 rating decision; thus, the claim of service 
connection for a cardiovascular disability, to include 
coronary artery disease, is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002);  38 C.F.R. § 3.156 (2009).  

5.  New and material evidence has not been received since the 
RO's April 2002 rating decision; thus, the claim of service 
connection for a lumbar spine disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002);  38 C.F.R. § 3.156 
(2009).  

6.  New and material evidence has not been received since the 
Board's November 2006 denial; thus, the claim of service 
connection for a venous insufficiency of the right lower 
extremity is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002);  38 C.F.R. § 3.156 (2009).  

7.  New and material evidence has not been received since the 
Board's November 2006 denial; thus, the claim of service 
connection for a venous insufficiency of the left lower 
extremity is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002);  38 C.F.R. § 3.156 (2009).  

8.  New and material evidence has not been received since the 
RO's October 2007 rating decision; thus, the claim of service 
connection for a right knee disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002);  38 C.F.R. § 3.156 
(2009).  

9.  New and material evidence has not been received since the 
RO's October 2007 rating decision; thus, the claim of service 
connection for left knee disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002);  38 C.F.R. § 3.156 
(2009).  

10.  New and material evidence has not been received since 
the RO's October 2007 rating decision; thus, the claim of 
service connection for right ankle disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002);  38 C.F.R. 
§ 3.156 (2009).  

11.  New and material evidence has not been received since 
the RO's October 2007 rating decision; thus, the claim of 
service connection for left ankle disability is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002);  38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in September and October 2008, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA substantially has satisfied the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The September and October 2008 VCAA notice letters also 
defined new and material evidence, advised the Veteran of the 
reasons for the prior denial of the claims of service 
connection, and noted the evidence needed to substantiate the 
underlying claims.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

As will be explained below in greater detail, the evidence 
does not support reopening any of the Veteran's previously 
denied service connection claims.  Thus, any failure to 
notify and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the September 2008 VCAA 
notice letter, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the appellant of his rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of 
the notice was issued to the appellant and his service 
representative prior to the January 2009 rating decision 
which denied the benefits sought on appeal; this, this notice 
was timely.  Because all of the appellant's claims are not 
being reopened in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In light of the 
Supreme Court's recent decision in Sanders, the Board finds 
that, any failure to satisfy the duty to notify is not 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and 
material evidence has not been submitted to reopen any the 
Veteran's previously denied claims, an examination is not 
required.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

New and material evidence

The Veteran seeks to reopen his service connection claims for 
coronary artery disease, a venous insufficiency of the lower 
extremities, and disabilities of the lumbar spine, ankles and 
knees.  

In an April 2002 rating decision, the RO denied the Veteran 
service connection for disorders of the heart and low back.  
While the Veteran initiated and perfected appeals of these 
determinations, he withdrew his appeals prior to any final 
Board decision on the merits; instead, the Board dismissed 
these appeals within a July 2005 decision due to a lack of 
jurisdiction.  Thus, the April 2002 rating decision remains 
the most recent final denial on the merits of these claims.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 
(2009).  

In November 2006, the Board denied the Veteran's application 
to reopen his service connection claims for venous 
insufficiency of the left and right lower extremities.  The 
Veteran did not initiate an appeal, and this decision became 
final.  38 U.S.C.A. § 7104 (West 2002).  

Finally, in an October 2007 rating decision, the RO denied 
the Veteran's application to reopen his service connection 
claims for disabilities of the ankles and knees.  The Veteran 
did not initiate an appeal of this determination and it also 
became final.  38 U.S.C.A. § 7105 (West 2002).  The Board 
observes that the Veteran's July 2008 application to reopen 
his service connection claims on these issues was received 
within a year after the October 2007 rating decision, prior 
to the expiration of the appeals period.  See 38 U.S.C.A. 
§ 7105(a), (b) (West 2002).  Nevertheless, because the July 
2008 claim clearly was not a notice of disagreement with the 
October 2007 rating decision, but rather a new claim, the 
October 2007 rating decision did in fact become final a year 
thereafter, meaning 38 U.S.C.A. § 5108 applies to the 
Veteran's claims for service connection for disabilities of 
the knees and ankles.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a) (2009).  As relevant to this appeal, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Coronary artery disease

In an April 2002 rating decision, the RO denied the Veteran's 
claim of service connection for a heart disorder on the basis 
that no such disorder was demonstrated at service separation 
or manifested to a compensable degree within a year 
thereafter.  Although the Veteran initiated an appeal of this 
determination, he withdrew his appeal before any final 
adjudication on the merits by the Board.  Thus, the April 
2002 rating decision became final.  38 U.S.C.A. § 7105 (West 
2002).  

Subsequent to the final April 2002 denial, the Veteran has 
submitted additional evidence in support of his claim in the 
form of voluminous VA medical treatment records, his service 
personnel records, and his own contentions.    

The Veteran's service personnel records reflect honorable 
military service from March 1954 to March 1956.  The 
Veteran's service treatment records do not reflect either 
diagnoses of or treatment for any medical disability.  The 
Veteran's VA treatment records, reflecting VA medical 
treatment from 2002 to the present, are positive for a 
current diagnosis of a cardiovascular disability, most 
frequently diagnosed as congestive heart failure, but also 
diagnosed as rheumatic heart failure and/or cardiomyopathy, 
for which the Veteran has been afforded medication and 
regular outpatient follow-up.  He also is receiving 
medication and treatment for hypertension.  Finally, the 
Veteran has offered his own contentions that he sustained an 
injury to the lower extremities during military service, 
which resulted in a current cardiovascular disability, 
claimed as coronary artery disease.  

While the Veteran's additional evidence received since the 
April 2002 rating decision is new, in that it was not of 
record at the time of the prior final denial, it is 
cumulative and redundant of evidence already of record 
because it merely establishes a current cardiovascular 
disability.  The RO conceded there is a current diagnosis of 
coronary artery disease in the April 2002 rating decision, a 
fact not contested by the Board.  For the same reason, the 
newly submitted evidence is not material as it does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the same.  None of the evidence presented 
since the last final denial indicates that the Veteran 
sustained a cardiovascular disability during active service 
which caused or aggravated a current disability or that such 
a disability manifested within a year of service separation.  
His VA medical treatment records confirm only that he has 
current diagnoses of congestive heart failure and 
hypertension, without indication of the date of onset of 
these disabilities, and his service personnel records are 
negative for any diagnosis of or treatment for a 
cardiovascular disability.  Thus, none of this evidence is 
new and material.  

Similarly, the Veteran's own assertions in his written 
statements to VA are duplicative and are not material to 
reopening his claim.  The Veteran contends that he first 
displayed cardiovascular symptoms during military service.  
These assertions also were of record at the time of the prior 
final denial.  Therefore, the Veteran's submitted lay 
statements are duplicative of facts already established at 
the time of the prior denial.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court stated, " Lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. § 5108."  

In summary, because the Veteran has not presented new and 
material evidence with which to reopen his service connection 
claim for cardiovascular disability, to include coronary 
artery disease and his application to reopen this claim is 
denied.  

Lumbar spine

In an April 2002 rating decision, the RO denied the Veteran's 
claim of service connection for a lumbar spine disorder on 
the basis that no such disorder was demonstrated at service 
separation or manifested to a compensable degree within a 
year thereafter.  While the Veteran initiated an appeal of 
this determination, he withdrew his appeal before any final 
adjudication on the merits by the Board.  Thus, the April 
2002 rating decision became final.  38 U.S.C.A. § 7105 (West 
2002).  

Subsequent to the final April 2002 denial, the Veteran 
submitted additional evidence in support of his claim in the 
form of voluminous VA medical treatment records, his service 
personnel records, and his own contentions.    

The Veteran's service personnel records reflect honorable 
military service from March 1954 to March 1956.  The 
Veteran's service treatment records do not reflect either 
diagnoses of or treatment for any medical disability.  
According to his VA medical treatment records, the Veteran 
has reported on a regular basis pain and stiffness of the low 
back which he has attributed to service.  For example, an 
August 2008 VA medical treatment record notes the Veteran's 
account of being pinned against a tank during military 
service, resulting in a low back injury for which he was 
afforded aqua therapy at that time.  Subsequent to service, 
he reportedly experienced a variety of motor vehicle 
accidents, most recently in 2002.  His most current episode 
of low back pain began in 2006.  Spondylosis of the 
lumbosacral spine was diagnosed in 2008 and confirmed on VA 
MRI scan.  Finally, the Veteran has contended that he 
sustained an injury to the lower extremities during active 
service which resulted in a current low back disability.  

While the Veteran's additional evidence received since the 
April 2002 rating decision is new, in that it was not of 
record at the time of the prior final denial, it is 
cumulative and redundant of evidence already of record 
because it merely establishes a current spinal disability.  
The RO conceded a current diagnosis of a "low spine 
condition" in the April 2002 rating decision, and the Board 
does not contest the validity of the more recent evidence of 
record confirming a current disability of the Veteran's 
lumbosacral spine.  For the same reason, this evidence is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating it.  None of the 
evidence presented since the last final denial indicates that 
the Veteran sustained a low back disability during military 
service which caused or aggravated a current disability or 
that such a disability manifested within a year of service 
separation.  His VA medical treatment records confirm only 
that he has a current diagnosis of spondylosis of the 
lumbosacral spine, without indication of the date of onset of 
this disability, and his service personnel records are 
negative for any diagnosis of or treatment for a spinal 
disability.  Thus, none of this evidence may be considered 
new and material.  

Similarly, the Veteran's own assertions in his written 
statements to VA are duplicative of his prior claims and are 
not material to reopening his claim.  The Veteran contends he 
first injured his low back during military service.  These 
assertions also were of record at the time of the prior final 
denial.  Therefore, the Veteran's submitted lay statements 
are duplicative of facts already established at the time of 
the prior denial.  See Routen, 10 Vet. App. at 186.  The 
Board notes that the Veteran's 2008 VA medical treatment 
records reflect an alleged injury to the low back during 
military service when he was pinned up against a tank.  This 
evidence appears to be a mere transcription of the Veteran's 
own account of his injury and is not new and material.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  

In summary, because the Veteran has not presented new and 
material evidence with which to reopen his service connection 
claim for a lumbar spine disability, his application to 
reopen this claim is denied.  

Venous insufficiency of the lower extremities

In November 2006, the Board denied the Veteran's application 
to reopen his service connection claim for venous 
insufficiency of the lower extremities on the basis that no 
such disorder was demonstrated at service separation, but 
manifested many years thereafter.  The Veteran did not 
initiate an appeal of this determination and the November 
2006 Board decision became final.  38 U.S.C.A. § 7104 (West 
2002).  

Subsequent to the Board's final denial in November 2006, the 
Veteran submitted additional evidence in support of his claim 
in the form of voluminous VA medical treatment records as 
well as his own contentions.    

While the Veteran's additional evidence received since the 
November 2006 rating decision is new, in that it was not of 
record at the time of the prior final denial, it is 
cumulative and redundant of evidence already of record 
because it merely establishes a current venous disability.  
The Board specifically noted in its November 2006 decision 
that a venous insufficiency of the lower extremities first 
was documented within 1977 hospital records.  Evidence 
received since November 2006 also confirms a current venous 
disorder (diagnosed as deep vein thrombosis of the lower 
extremities in 2008).  For the same reason, this evidence is 
not material because it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating it.  None of the 
evidence presented since the last final denial establishes 
that a venous insufficiency of the lower extremities or 
related disability first manifested during active service or 
that such a current disability is due to or the result of a 
disease or injury incurred during service.  The Veteran's VA 
medical treatment records confirm only that he has current 
diagnosis of deep vein thrombosis, without indication of the 
date of onset of this disability.  Thus, none of this 
evidence is new and material.  

Similarly, the Veteran's own assertions in his written 
statements to VA are duplicative of his prior claims and are 
not material to reopening his claim.  The Veteran contends 
that he sustained an injury to the lower extremities during 
military service.  These assertions also were of record at 
the time of the prior final denial.  Therefore, the Veteran's 
submitted lay statements are duplicative of facts already 
established at the time of the prior denial.  See Routen, 10 
Vet. App. at 186.  The Board notes that the Veteran's 2008 VA 
medical treatment records reflect an alleged injury to the 
lower extremities during service when he was pinned up 
against a tank.  Again, this evidence appears to be a mere 
transcription of the Veteran's own account of his injury and 
is not new and material.  See LeShore, 8 Vet. App. at 409.  

In summary, the Veteran has not presented new and material 
evidence with which to reopen his service connection claim 
for a venous insufficiency of the lower extremities and his 
application to reopen this claim is denied.  

Bilateral knees

In an October 2007 rating decision, the RO denied the 
Veteran's application to reopen a service connection claim 
for a disability of the bilateral knees.  The Veteran did not 
initiate an appeal of this determination and it became final.  
38 U.S.C.A. § 7105 (West 2002).  

Subsequent to the final October 2007 denial, the Veteran 
submitted additional evidence in support of his claim in the 
form of voluminous VA medical treatment records as well as 
his own contentions.  

According to his VA medical treatment records, the Veteran 
has reported frequent bilateral knee pain, which he has 
attributed to service.  He has stated on several occasions in 
the medical record that his knees are unstable and cause him 
to fall.  A February 2009 VA clinical notation reflects a 
diagnosis of bilateral knee arthralgia.  For this reason, he 
has been issued a walker and a cane by VA.  He also reported 
using a wheelchair and/or an electric scooter on occasion.  
Subsequent x-ray and MRI studies of the knees in 2009 
confirmed bilateral osteoarthritis with meniscal tears.  
These disabilities were found to be likely the result of an 
old injury.  

While the Veteran's additional evidence received since 
October 2007 is new, in that it was not of record at the time 
of the prior final denial, it is cumulative and redundant of 
evidence already of record because it merely establishes a 
current disability of the ankles.  The October 2007 rating 
decision denied the Veteran's application to reopen on the 
basis that evidence establishing service incurrence of such a 
disability was not of record.  For the same reason, this 
evidence is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating it.  
None of the evidence presented since the last final denial 
indicates the Veteran sustained a disability of either knee 
during service which caused or aggravated a current knee 
disability or that such a disability manifested within a year 
of service separation.  See 38 U.S.C.A. §§ 1111, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.309 (2009).  The Veteran's 
VA medical treatment records confirm only that he has current 
diagnoses of osteoarthritis and meniscal tears of the knees, 
without indication of the date of onset of these 
disabilities.  While the Veteran's knee injuries have been 
described as old, this assessment, in and of itself, is 
insufficient to indicate a nexus with military service over 
50 years ago.  Thus, none of this evidence is new and 
material.  

Similarly, the Veteran's own assertions in his written 
statements to VA are duplicative and are not material to 
reopening his claim.  The Veteran contends that he first 
injured his knees during service.  These assertions also were 
of record at the time of the prior final denial.  Therefore, 
the Veteran's submitted lay statements are duplicative of 
facts already established at the time of the prior denial.  
See Routen, 10 Vet. App. at 186.  The Board notes that the 
Veteran's 2008 VA medical treatment records reflect an 
alleged injury to the lower extremities during service when 
he was injured by a tank.  This evidence again appears to be 
a mere transcription of the Veteran's own account of his 
injury and is not new and material.  See LeShore, 8 Vet. App. 
at 409.  

In summary, the Veteran has not presented new and material 
evidence with which to reopen his service connection claims 
for disabilities of the knees and his application to reopen 
this claim is denied.   

Bilateral ankles

In an October 2007 rating decision, the RO denied the 
Veteran's application to reopen a service connection claim 
for a disability of the bilateral ankles.  The Veteran did 
not initiate an appeal of this determination and it became 
final.  38 U.S.C.A. § 7105 (West 2002).  

Subsequent to October 2007, the Veteran has submitted 
additional evidence in support of his claim in the form of 
voluminous VA medical treatment records as well as his own 
contentions.  

According to his VA medical treatment records, the Veteran 
has reported frequent pain and stiffness of the feet and 
ankles which he has attributed to service.  An April 2008 VA 
clinical notation reflects the Veteran's complaints of 
bilateral foot and ankle pain, allegedly resulting from an 
injury involving a tank, sustained during active service.  On 
objective examination, plantar fasciitis was diagnosed.  
Finally, the Veteran has offered his own contentions that he 
sustained an injury to the lower extremities during service 
which resulted in a current disability of the ankles.  

While the Veteran's additional evidence received since 
October 2007 is new, in that it was not of record at the time 
of the prior final denial, it is cumulative and redundant of 
evidence already of record because it merely establishes a 
current disability of the ankles.  The October 2007 rating 
decision denied the Veteran's application to reopen on the 
basis that evidence establishing service incurrence of such a 
disability was not of record.  For the same reason, this 
evidence is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
same.  None of the evidence presented since the last final 
denial indicates that the Veteran sustained a disability of 
either ankle during military service which caused or 
aggravated a current ankle or foot disability or that such a 
disability manifested within a year of service separation.  
See 38 U.S.C.A. §§ 1111, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.309 (2009).  The Veteran's VA medical treatment 
records confirm only that he has current diagnosis of foot 
and ankle pain, possibly plantar fasciitis, without 
indication of the date of onset of these disabilities.  Thus, 
none of this evidence is new and material.  

Similarly, the Veteran's own assertions in his written 
statements to VA are duplicative of his prior claims and are 
not material to reopening his claim.  The Veteran contends 
that he first injured his ankles during service.  These 
assertions also were of record at the time of the prior final 
denial.  Therefore, the Veteran's submitted lay statements 
are duplicative of facts already established at the time of 
the prior denial.  See Routen, 10 Vet. App. at 186.  The 
Board notes that the Veteran's 2008 VA medical treatment 
records reflect an alleged injury to the lower extremities 
during service when he injured by a tank.  This evidence 
appears to be a mere transcription of the Veteran's own 
account of his injury and is not competent medical evidence 
to reopen this claim.  See LeShore, 8 Vet. App. at 409.  

In summary, the Veteran has not presented new and material 
evidence with which to reopen his service connection claims 
for disabilities of the ankles and his application to reopen 
this claim is denied.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

As new and material evidence has not been received, the 
previously denied service connection claim for a 
cardiovascular disability is not reopened.

As new and material evidence has not been received, the 
previously denied service connection claim for a lumbar spine 
disability is not reopened.  

As new and material evidence has not been received, the 
previously denied service connection claim for a venous 
insufficiency of the right lower extremity is not reopened.  

As new and material evidence has not been received, the 
previously denied service connection claim for a venous 
insufficiency of the left lower extremity is not reopened.  

As new and material evidence has not been received, the 
previously denied service connection claim for a right knee 
disability is not reopened.  

As new and material evidence has not been received, the 
previously denied service connection claim for a left knee 
disability is not reopened.  

As new and material evidence has not been received, the 
previously denied service connection claim for a right ankle 
disability is not reopened.  

As new and material evidence has not been received, the 
previously denied service connection claim for a left ankle 
disability is not reopened.  



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


